 

Exhibit 10.31

 

SECOND AMENDMENT TO

PURCHASE AND SALE AGREEMENT

 

THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT (the “Amendment”) is
entered into as of the 17th day of December, 2014, between GABLES OF HUDSON,
LLC, a Delaware limited liability company, or its successors or assigns (the
“Buyer”), and GABLES-HUDSON, LLC, and GREAT-HUDSON, LLC, each an Ohio limited
liability company (together, the “Seller”).

 

RECITALS:

 

A.           Seller and Buyer are parties to that certain Purchase and Sale
Agreement dated September 11, 2014, as amended (the “Agreement”), pursuant to
which Seller agreed to sell, and Buyer agreed to purchase, certain real property
located in Hudson, Ohio, as more particularly described in the Agreement.

 

B.           Seller and Buyer desire to amend the Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

AGREEMENTS:

 

1.   Recitals, Definitions. The foregoing recitals are true and correct and are
incorporated herein by reference. Capitalized but undefined terms used in this
Amendment shall have the meaning set forth in the Agreement.

 

2.   Section 2.5(d). Section 2.5(d) of the Agreement shall be deleted in its
entirety and replaced with the following:

 

Seller shall be responsible for all expenses of the Property attributable to the
period prior to the Proration Date, unless otherwise provided for in this
Agreement. Seller shall receive a credit at Closing for all outstanding accounts
receivable related to income of the Hudson Facility for the period prior to the
Proration Date (other than Aging Bad Debt (as defined below)), which amount is
more particularly set forth on Schedule 2.5(d) hereto (the “Outstanding A/R”).
In the event Buyer receives any payment due for any period prior to the
Proration Date or payment of any other receivable of Seller, Buyer shall retain
the same until such time as the Outstanding A/R has been entirely received by
Buyer. As of the date of Closing, the Hudson Facility has accounts receivable
aging more than thirty days in the amount of $10,943.20 (the “Aging Bad Debt”),
which shall be retained by Seller, and shall not be credited to Seller at
Closing. After collection or receipt of the Outstanding A/R, to the extent Buyer
receives any payment related to the Aging Bad Debt, Buyer shall forward such
payment to Seller.

 

To the extent the Outstanding A/R is not collected or received by Buyer within
ninety (90) days after Closing, the balance of any portion of the Outstanding
A/R not collected or received by Buyer shall be promptly (within five (5)
Business Days) paid by Seller to Buyer and included in any Post-Closing
Adjustment Amounts.

 

3.   Section 10.5. Section 10.5 of the Agreement shall be deleted in its
entirety and replaced with the following:

 

Guaranty. In order to secure the indemnities provided by Seller and other
obligations of Seller provided for herein, at Closing, Michael Wojno, Randy
Theken and Philip Maynard agree to provide a personal and joint and several
guaranty to Buyer in the cumulative amount of Seven Hundred Thousand Dollars
($700,000) (the “Guaranty”) for a period of eighteen (18) months from the
Closing in the form attached as Exhibit J to this Agreement.

 

 

 

 

4.   Exhibit J. Exhibit J to the Agreement shall be deleted in its entirety and
replaced with the agreement attached hereto as Exhibit 1.

 

5.   Schedule 2.2(c). Schedule 2.2(c) to the Agreement shall be deleted in its
entirety and replaced with the disclosure schedule attached hereto as Exhibit 2.

 

6.   Schedule 2.5(d). Schedule 2.5(d), attached hereto as Exhibit 3, is hereby
integrated into the Agreement.

 

7.   Effect of Amendment. To the extent any provisions contained herein conflict
with the Agreement or any other agreements between Seller and Buyer, oral or
otherwise, the provisions contained herein shall supersede such conflicting
provisions contained in the Agreement or other agreements. Except as
specifically modified by this Amendment, the Agreement remains in full force and
effect and is in all events ratified, confirmed and approved.

 

8.   Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall be deemed to be an original, but all of which, together, shall
constitute one and the same instrument. Delivery of signatures by e-mail or
facsimile shall be valid and binding.

 

[Signature Page Follows]

 

2

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

  BUYER:       GABLES OF HUDSON, LLC       By: /s/ John Mark Ramsey   Name: John
Mark Ramsey   Its:

Authorized Signatory 

      SELLER:       GABLES-HUDSON, LLC       By: /s/ Philip H. Maynard   Name:
Philip H. Maynard   Its: Authorized Signatory      

GREAT-HUDSON, LLC 

      By: /s/ Philip H. Maynard   Name: Philip H. Maynard   Its: Authorized
Signatory

 

3

 

 

Exhibit 1

 

Exhibit J to the Agreement

 

4

 

 

Exhibit 2

 

Schedule 2.2(c) to the Agreement

 

5

 

 

Exhibit 3

 

Schedule 2.5(d) to the Agreement

 

6

 